Title: [Diary entry: 30 June 1791]
From: Washington, George
To: 

Thursday 30th. The business which brot. me to George town being finished & the Comrs. instructed with respect to the mode of carrying the plan into effect—I set off this morning a little after 4 oclock in the prosecution of my journey towards Philadelphia; and being desirous of seeing the nature of the Country North of Georgetown, and along the upper road, I resolved to pass through Frederick town  in Maryland & York & Lancaster in Pennsylvania & accordingly. Breakfasted at a small village called Williamsburgh in which stands the Ct. House of Montgomerie County 14 M. from George Town. Dined at one Peters’s tavern 20  miles further and arrived at Frederick town about Sun down—the whole  distance 43 miles. The road by wch. I passed  is rather hilly, but the lands are good, and well timbered. From Monocasy to F. T. 4 Miles they are very rich & fine.  The Country is thicker  settled and the farm Houses of a better kind  than I expected to find. This is  well calculated for small grain of wch. a good deal is now  on the grd. but thin—owing as the farmers think  to the extreme drought of the Spring  though more, it appeared to me, to the frosts & want of Snow to cover their fds. during the Winter. 